Citation Nr: 0020976	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1989 to 
October 1996.

The issue currently on appeal arises before the Board of 
Veterans' Appeals (Board) from a September 1998 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO).  

A personal hearing was conducted at the RO in March 1999.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a right knee disorder in June 1997.  
The veteran was notified of the denial and of her appellate 
rights.  

2.  The veteran did not file a timely formal appeal; 
therefore, the June 1997 RO rating action constitutes the 
last final disallowance of the appellant's claim for service 
connection for a right knee disorder.

3.  The evidence associated with the claims folder subsequent 
to the June 1997 RO decision is either cumulative or 
redundant, or does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant by itself and in connection with evidence 
previously assembled that it must be considered to decide 
fairly the merits of the claim for service connection for a 
right knee disorder.

CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 
3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran has 
submitted new and material evidence sufficient to reopen her 
claim for entitlement to service connection for a right knee 
disorder.  As a general rule, within one year from the date 
of mailing of notice, the appellant must file Notice of 
Disagreement to initiate the formal appeal process.  See 
38 U.S.C.A. § 7105(b) (West 1991).  Additionally, if the 
appellant does not file a formal appeal within the prescribed 
period, the RO's determination becomes final.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  In this case, the RO notified the 
appellant by letter dated in July 1997 that her claim for 
service connection for a right knee disorder had been denied 
and informed her of her appellate rights.  The record 
demonstrates that the veteran did not file an appeal to the 
June 1997 RO decision in the requisite period of time.  Thus, 
the Board finds the RO's June 1997 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  A three pronged analysis is used to 
determine whether evidence is "new and material" as defined 
by 38 C.F.R. § 3.156(a) (1999).  First, it must be determined 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  
Secondly, the evidence must be shown to be actually "new," 
that is, not of record when the last final decision denying 
the claim was made, and finally, a determination must be made 
as to whether the evidence "is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  New evidence, submitted to reopen a claim, will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.  Hodge, supra.  Upon reopening 
the claim, a determination must then be made as to whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is that evidence 
added to the record since the June 1997 rating decision, the 
last disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  New and material evidence means evidence 
not previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).

Service connection for a right knee disorder was last 
considered and denied by the RO in June 1997.  The RO denied 
the  veteran's claim on the basis that the veteran's right 
knee condition was not shown to have been either incurred in 
or aggravated by her period of service.  It was noted that on 
VA examination accomplished in January 1997 the veteran had 
complained of right knee pain, with right knee traumatic 
arthralgia being diagnosed.  X-rays of the right knee were 
negative.  The RO also indicated in June 1997 that the 
veteran's service medical records were devoid of findings 
that she was treated for a knee disorder during her period of 
active duty.  One service medical record, dated in September 
1996, shortly before her service discharge, shows that the 
veteran complained of right knee discomfort.  Examination was 
negative for bruising and swelling, and full range of motion 
was noted.  

Pertinent evidence associated with the record since the June 
1997 RO rating action concerning the veteran's claim for 
service connection for a right knee disorder consists of VA 
and private medical treatment records.  A June 1997 VA record 
shows that the veteran was afforded treatment at the Fox Army 
Community Hospital associated with complaints of right knee 
pain for 1 1/2 weeks, and that she did not remember hurting the 
knee.  Meniscal tear was ruled out.  

The veteran submitted private medical records in September 
1997.  Review of these records show that she was treated by a 
private physician, Dr. Martell.  Right patellofemoral 
dysfunction syndrome was diagnosed in June 1997.  Moderate 
effusion of the right knee was demonstrated on examination in 
July 1997.  In August 1997, moderate effusion was again 
noted.  

A private operative procedure report, dated in November 1997, 
shows that the veteran underwent arthroscopic surgery which 
was performed by Dr. Martell.  The postoperative diagnosis 
was osteochondral injury, right medial femoral condyle.  The 
report also shows that the physician indicated that if 
nothing was done, the veteran would probably develop 
degenerative changes of the medial compartment with time.  

A letter dated in December 1997, and written by Dr. Martell, 
indicates that he was planning to perform surgery on the 
veteran which involved harvesting a biopsy from the superior 
ridge of the medial femoral condyle for the purpose of 
culturing her chondrocytes.  A second procedure, open knee 
arthrotomy to implant the cultured cartilage cells, was 
anticipated to be performed 4 weeks later.  The letter noted 
that the veteran had indicated that she had suffered from 
right knee pain since 1991 when a five ton trailer fell on 
her leg.  She also noted that walking on the sand in Saudi 
Arabia exacerbated her condition.  A cartilage defect was 
diagnosed.  

A letter dated in August 1998 and shown to have been written 
by a Department of the Army orthopedic surgeon, shows that he 
had examined the veteran in March 1998.  He noted that the 
veteran had given a history of right knee pain for the past 6 
or 7 years.  The veteran indicated a couple of injuries in 
the past, but nothing very recent, which involved an unknown 
twisting mechanism.  No effusion was shown on examination.  
The physician opined that the veteran suffered from a defect 
on the medial femoral condyle.  

Also of record is a letter submitted by a nurse practitioner 
dated in December 1998 from the Fox Army Health Center which 
shows that the veteran was diagnosed with marked 
osteochondral injury to the weight-bearing portion of her 
right medial femoral condyle.

In the course of her March 1999 hearing the veteran testified 
that she injured her right leg when a trailer fell on it at 
Fort Bragg.  Her husband testified that she had problems with 
her knee at Fort Bragg but that she was treated for her 
shoulder more so than for her knee.  The veteran testified 
that Dr. St. Louis had related her right knee problems 
"possibly" back to her military service.  The veteran also 
indicated that she had submitted treatment records to VA 
concerning the first year following her service separation.  

A lay statement was submitted in the course of the veteran's 
March 1999.  This statement, written by the veteran's mother, 
noted that on the veteran's first day home from her period of 
service she was unable to walk normally up and down steps, 
bend her right leg, or walk without a limp.  

Additional private medical records have also been associated 
with the record, dated in 1999, showing that the veteran was 
treated by Dr. St. Louis.  One such record, an operative 
report, dated in February 1999, contains both a pre- and 
postoperative diagnosis of osteochondral defect medial 
femoral condyle.  A follow-up treatment report to the 
previously mentioned surgery, also dated in February 1999, 
shows that the diagnosis was healing right knee after 
arthroscopy and chondroplasty.  The veteran had full range of 
motion and no effusion was shown.  

A March 1999 progress note from the Alabama Bone and Joint 
Center shows that severe osteochondral defect medial femoral 
condyle was diagnosed.

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for a right knee 
disorder.  As indicated above, the RO, in June 1997, 
determined that the veteran's right knee condition was not 
shown to have been either incurred in or aggravated by her 
period of service.  The issue therefore is whether the new 
evidence includes medical evidence showing that the veteran's 
right knee disorder is related to her period of service.  

The Board finds that, to the extent that the additional 
medical evidence is neither cumulative nor duplicative of 
evidence that was of record at the time of the RO's June 1997 
decision, see 38 U.S.C.A. § 5108 (West 1991), this medical 
evidence is "new" evidence within the meaning of 38 U.S.C.A. 
§ 5108 (1991).  The Board finds, however, that none of the 
additional medical evidence is "material" evidence because 
none of it shows that the veteran has a right knee disorder 
as a result of her period of service.  That is, the medical 
evidence is not material because it refers only to post-
service symptomatology and it does not medically link a 
current condition with remote events of service, or to a 
service-connected disability.  See Elkins v. Brown, 8 Vet. 
App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 (1993).  In 
essence, the evidence shows that the veteran has continued to 
be treated for right knee problems.  However, it does not 
show that the any right knee disorder currently manifested by 
the veteran is related to her period of service.  

Concerning the above-mentioned assertion by the veteran at 
her March 1999 hearing, to the effect that she was informed 
by Dr. St. Louis that her right knee disorder was related to 
her military service, review of the record, to include 
medical treatment records showing treatment afforded the 
veteran by Dr. St. Louis, does not support the veteran's 
claim.  Additionally, to the extent that the lay statement 
and the veteran's statements are not cumulative of previous 
evidence, the Board finds that they bear directly, but not 
substantially, upon the specific matter under consideration.  
By themselves and in connection with evidence previously 
assembled, they are not so significant that they must be 
considered to decide fairly the merits of the claim.  Even if 
considered new evidence, the lay statements and the veteran's 
statements are not material because laypersons have no 
competence to offer a medical opinion on the diagnosis or 
etiology of the claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously 
denied claim).  Therefore, although the veteran's statements 
may represent evidence of continuity of symptomatology, they 
are not competent evidence to relate a current right knee 
condition to that symptomatology and, under such 
circumstances, new and material evidence has not been 
presented.  See Savage v. Gober, 10 Vet. App. 488 (1997).

In Hodge, supra, the Federal Circuit Court of Appeals 
reasoned that 38 C.F.R. § 3.156(a) merely requires that the 
newly submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  The Court has concluded that Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1)  bears directly or substantially on the 
specific matter, and (2)  is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1 (1998).

Because the decision in Hodge was rendered prior to this 
decision on the veteran's appeal, the more liberal definition 
should be applied in determining whether the newly submitted 
evidence is "material."  Brewer v. West, 11 Vet. App. 228 
(1998).  In this regard, although a review of the November 
1998 statement of the case (SOC) shows that the RO referenced 
the "reasonable possibility of a change in the outcome" 
requirement that was invalidated by Hodge, the veteran has 
not been prejudiced by adjudication of her appeal without 
first remanding the case to the RO for consideration of the 
recent ruling in Hodge and issuance of another SOC.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993); (citing 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  As discussed 
in Hodge, the standard set forth in 38 C.F.R. § 3.156(a) 
essentially represents a lesser burden than that imposed by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the 
application of Hodge represents a lesser burden for the 
veteran, the Board's application of Hodge, and thus its use 
of the standard set forth in 38 C.F.R. § 3.156(a) in this 
decision, has not prejudiced the veteran.  See Bernard, 
supra.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the RO's June 1997 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for a right knee disorder.  
As such, the RO's June 1997 denial of service connection for 
a right knee disorder remains final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.302 (1999).  

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim of entitlement to service connection for a 
right knee disorder.  The RO's June 1997 decision remains 
final and is not reopened.  

Because the veteran has not fulfilled her threshold burden of 
submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete her application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

New and material evidence to reopen the claim not having been 
submitted, service connection for a right knee disorder is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

